THE THIRTEENTH COURT OF APPEALS

                                   13-18-00195-CV


                      Renaissance Emergency Physicians, P.A.
                                          v.
  Andy Rodriguez, Individually and as Next Friend for K.R. and G.R. and as Personal
 Representative of the Estate of Stephanie Reyes, Deceased, Rene Reyes and Leticia
                                        Reyes


                                  On Appeal from the
                    139th District Court of Hidalgo County, Texas
                           Trial Cause No. C-3998-17-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Renaissance Emergency Physicians, P.A.

      We further order this decision certified below for observance.

July 19, 2018